Citation Nr: 1509841	
Decision Date: 03/10/15    Archive Date: 03/17/15	

DOCKET NO.  12-29 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from October 1959 to October 1963, and from November 1963 to August 1985.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


REMAND

The Veteran in this case seeks entitlement to a total disability rating based upon individual unemployability.  In pertinent part, it is contended that the Veteran's service-connected disabilities are sufficient to preclude his participation in all forms of substantially gainful employment that are consistent with his education and occupational experience.  

In that regard, service connection is currently in effect for degenerative joint disease of the lumbar spine, evaluated as 40 percent disabling; maxillary sinusitis, evaluated as 30 percent disabling; hypertensive arteriosclerotic heart disease, evaluated as 30 percent disabling; residuals of bilateral inguinal hernia repairs with recurrent hernia on the right side, evaluated a 30 percent disabling; residuals of a right shoulder injury to include traumatic arthritis, evaluated as 20 percent disabling; hypertension, evaluated as 10 percent disabling; and residuals of a left third finger injury to include traumatic arthritis of the distal interphalangeal joint, evaluated as noncompensable.  The combined evaluation currently in effect for the Veteran's various service-connected disabilities is 90 percent.  

The Veteran last underwent VA examinations for the purpose of determining the impact of his service-connected disabilities on his employability in August 2012, at this point, approximately two and one half years ago.  Unfortunately, not all of the Veteran's service-connected disabilities were evaluated at that examination.  Further, to the extent the examinations conducted addressed the Veteran's service-connected cardiovascular, right shoulder, and low back disabilities, the opinions provided addressed the individual impact of each of those disabilities on the Veteran's employability rather than the combined impact as is required by applicable law and regulation.  

Finally, during the June 2014 hearing before the undersigned the Veteran testified that since his VA examinations in August 2012, his service-connected heart disease and low back disability had become progressively worse.  In light of this contention, and given the aforementioned, the Board is of the opinion that further development of the evidence is appropriate prior to a final adjudication.  Accordingly, the case is REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since August 2012 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded additional VA medical examinations, to include examinations by appropriate specialists if deemed necessary, in order to more accurately determine the current severity of each of his service-connected disabilities, and the combine impact of those disabilities on his ability to perform substantially gainful employment that is consistent with his education and occupational experience.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned medical examinations, the appropriate examiner or examiners must opine whether the Veteran's service-connected disabilities, in combination, when taken in conjunction with his education and occupational experience, but without regard to his age, are sufficient to preclude his participation in all forms of substantially gainful employment, including sedentary employment.  

The Veteran should then be afforded an examination by a VA vocational rehabilitation specialist in order to more accurately determine the impact of his various service-connected disabilities on his employability.  Following completion of that examination, the evaluating Vocational Rehabilitation Specialist must opine whether the Veteran's service-connected disabilities, in combination, when taken in conjunction with his education and occupational experience, but without regard to his age, are sufficient to preclude his participation in all forms of substantially gainful employment, to include sedentary employment.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veterans Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ must then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ must then readjudicate the Veteran's claim for a total disability rating based upon individual unemployability.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claim for benefits since October 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

